— Order, Appellate Term, First Department (127 Misc 2d 58), entered February 1, 1985 which reversed the judgment of the Small Claims Part of the Civil Court, New York County (David Saxe, J.) (122 Misc 2d 702), entered January 26, 1984, dismissing the complaint, and which granted judgment to plaintiff in the sum of $1,500, unanimously affirmed, without costs and without disbursements.
The board of directors of defendant cooperative corporation acted without authority when it imposed a transfer tax in the amount of 1% of the sales price upon the transfer of the shares allocated to plaintiff’s apartment to a third party.
The transfer tax was not specifically authorized in the proprietary lease or in the cooperative’s bylaws. Nor was it approved as a modification or alteration of the lease or bylaws by a required affirmative vote of the shareholders (330 W. End Apt. Corp. v Kelly, 66 NY2d 556). Concur — Kupferman, J. P., Ross, Asch, Fein and Kassal, JJ.